Opinion by
Mr. Justice Mestrezat,
This is an action of trespass to recover damages for alleged unlawful discrimination in the distribution of coal cars under our Act of Assembly of June 4, 18S3, P. L. 72, 4 Purd. 3906. We have carefully examined the large volume of testimony submitted and are satisfied that the essential elements of the plaintiff’s case were made out by evidence which required it to go to the jury. There was considerable conflict between the testimony of the plaintiff and that introduced by the defendant as to the capacity of the plaintiff’s mines, the actual number of cars supplied to them, the proportion between the supply to the plaintiff company and to other companies which were alleged to have been unlawfully favored, the extent to which plaintiff would have been entitled to share in the alleged oversupply of cars to the favored companies, and the measure of damages, but the testimony was submitted to the jury by the learned trial judge in a clear and comprehensive charge *533in which, we can find no reversible error. We must, therefore, regard the jury’s finding on these and the other questions of fact involved in the case as conclusive. The learned trial judge was appealed to by the defendant company to correct the errors complained of by it in the jury’s findings of fact, but after a complete review of the testimony in a clear and well-considered opinion, he held that the findings of the jury were sustained by the evidence and declined to disturb the verdict.
As in Sonman Shaft Coal Company v. Pennsylvania Railroad Company, 241 Pa. 487, the judgment was obtained against the defendant in the present case for failure to furnish an adequate supply of coal cars, and, as here, the question of the jurisdiction of a State court to determine the action was challenged. The contention of the defendant company, which is the appellant here, is that in respect to the distribution of its cars to the several mines on its road it is subject exclusively to the obligations and prohibitions of the Interstate Commerce Act, and that if it has failed to observe or conform to these to the injury of the shipper, his recourse is to the federal tribunals designated by the Interstate Commerce Act as those before which actions of such a character can be maintained. We have sustained the jurisdiction of our courts in the Sonman case, holding that the question has been ruled in Puritan Coal Mining Company v. Pennsylvania Railroad Company, 237 Pa. 420, and Walnut Coal Company v. Pennsylvania Railroad Company, 237 Pa. 410. If we correctly understand the defendant’s position, it is conceded that the Puritan case sustains the jurisdiction in the present case unless the proceedings instituted against certain railroad companies by the plaintiff and other shippers before the interstate commerce commission for the adjustment of car distribution and alleged discrimination differentiate it from that case. It is *534claimed that the orders issued by the commission in these proceedings have ousted the jurisdiction of the state courts in matters dealt with by the commission. This contention is not tenable in view of the fact that the action was brought under our Act of 1883 to recover for unlawful discrimination in the distribution of freight cars, and the orders of the interstate commerce commission have no relevancy to or bearing upon the question raised in the record for adjudication. In his opinion refusing judgment non obstante, the learned trial judge, after quoting freely from the opinion of this court in the Puritan case to sustain his view on this branch of the present case, pertinently says: “The above quotation from the Puritan case is equally applicable to the facts in this case. The offense alleged here is that of discrimination pure and simple. No specific offense created by the express terms of the federal statute is alleged to have been violated. Neither is any offense against any order of the commerce commission set up as the basis of recovery. The period sued for between October, 1905, and April 30, 1907, antedates all general rules, regulations or orders of the interstate commerce commission which could by any construction be said to be applicable to the case in hand. We are clear, therefore, that the general proposition of a want of jurisdiction in the State court is not sustainable.”
We do not regard as sound the contention that the plaintiff company is precluded from prosecuting this action because it complained to and had a ruling by the interstate, commerce commission against the discriminaj tory acts of the defendant. It appears that practically all the coal involved in this action was sold f. o. b. cars at the mines, and is, therefore, not subject to interstate commerce regulation. This is necessarily so on principle and seems to be the effect of the numerous decisions of the Supreme Court of the United States which are cited and commented on in the opinion of the learned court below. It may also be suggested that the *535present action is not based on a violation of a federal statute or on any rule or regulation of the interstate commerce commission but on a tort committed against the plaintiff in violation of the statutory duty of the defendant company as a common carrier. It is, therefore, not apparent how the orders or regulations of the interstate commerce commission can deprive the State court of jurisdiction in the present action.
We do not think the award of damages to the plaintiff by the interstate commerce commission prevents a recovery in this case. Had the award been enforced by a suit in a federal court, the defendant’s contention that it is a defense to the present action might have some force. But it is not alleged that any proceedings were taken before the commission to enforce the award or that it has been paid. A judgment of a court of competent jurisdiction is a bar to further proceedings on the claim in any tribunal. But an award of the interstate commerce commission; is not a judgment in the sense that it concludes the enforcement of the claim on which it rests in a court having jurisdiction of the cause of action. The act of congress gives no such effeet to an award but simply makes it prima facie evidence of the facts contained therein in an action brought on it in a state or federal court. When introduced as evidence to support the claim it is, like other evidence, open to attack and may be wholly discredited. The award by the interstate commerce commission in this case is not a defense to this action.
The other and minor questions raised on the trial below and on this appeal have been satisfactorily considered and disposed of in the opinion of the learned trial judge in overruling the motion for a new trial and for judgment non obstante, and further discussion here is unnecessary.
The judgment is affirmed.